El Juez Asociado Sb. Fbanco Soto,
emitió la opinión del tribunal.
Los peticionarios Sobrinos de Ezqniaga y la Koppel Industrial Car & Equipment Company presentaron la presente petición de certiorari para que revisemos los procedimientos seguidos por el Banco Comercial de Puerto Pico contra la Central Bayaney y anulemos y dejemos sin efecto la orden de la corte inferior de 3 de marzo de 1922 disponiendo la venta de todos los bienes de la demandada, así como todos los demás procedimientos habidos en dicha corte inferior con posterioridad a dicha orden y en virtud de la misma.
*564El auto fué expedido y oído el peticionario, y el Banco Territorial y Agrícola, sin que comparecieran los demás in-teresados, el caso lia quedado sometido a nuestra resolución.
La demanda interpuesta por el Banco Comercial de Puerto B-ico alega el otorgamiento de un contrato en noviem-bre 18, 1920, en virtud del cual el Banco hizo un préstamo a la Central Bayaney, Inc., por cierta cantidad de dinero, cuya cantidad debía ser reembolsada en azúcares manufacturados por la Central Bayaney, reservando el banco el derecho de vender tales azúcares por cuenta de la central. El banco alegó que la Central Bayaney dejó de cumplir el contrato y que estaba en un estado parcial de insolvencia, y la súplica de su demanda, dice:
“(1) Que se dicte sentencia obligando a la corporación deman-dada a cumplir con todas y cada una de las condiciones del contrato de noviembre 18, 1920, y especialmente con las clausulas segunda y sexta de dicho convenio.
“(2) Que se nombre un síndico (receiver) de todas las propie-dades muebles e inmuebles de la citada Central Bayaney, la deman-dada, para que dicho síndico tome a su cargo dichas propiedades y las cuide, preserve, y administre en beneficio del demandante y de todos los acreedores de la Central Bayaney, y para que dicho síndico evite que el demandante pierda por motivo de la destrucción de los gravámenes que hoy tiene y para que determine las deudas de la de-mandada y las pague de acuerdo con la categoría de las mismas, y para que en general tome todas aquellas medidas usuales en casos de esta naturaleza.”
Del récord resulta que en el curso de los procedimientos se presentó a la corte un convenio de reorganización entre los principales accionistas de la Central Bayaney y la mayo-ría de los acreedores de la misma por el cual se propuso or-ganizar una nueva corporación con el objeto de que tomase todo el activo de dicha central, continuara sus negocios y pa-gara sus deudas, y la nueva corporación así formada se de-nominó la Arecibo Sugar Company.
El citado convenio de reorganización fué presentado a la *565corte inferior para sn aprobación, y dicha corte aprobó el mismo y ordenó la venta de los bienes de la Central Baya-ney el 3 de marzo de 1922, y la parte dispositiva de dicha orden, dice lo siguiente:
“Pon TANTO, la corte por la presente imparte su aprobación a dicho convenio tal y como ha sido modificado en todas y cada una de sus partes, quedando las partes signatarias del mismo obligadas a su más estricto cumplimiento, y en tal virtud la corte ordena que por el síndico de la Central Bayaney, Inc., se proceda inmediata-mente y sin dilación de ninguna especie a la venta de los bienes y propiedades de la Central Bayaney, Inc., los cuales constan en su in-ventario unidos a los autos.
“Dicha venta se llevará a cabo en pública subasta que se cele-brará en el edificio de esta Corte adjudicándose dichos bienes y pro-piedades al mejor postor y sujeta dicha venta a la aprobación de esta Corte. El síndico procederá inmediatamente a anunciar esta venta por medio de un edicto que se publicará en un periódico de general circulación, cu atro veces consecutivas durante 15 días.”
El 25 de marzo de 1922 se llevó a efecto la venta en pú-blica subasta y la “Arecibo Sugar Company” compareció por medio de su presidente haciendo a nombre de la misma, la siguiente oferta:
“La corporación Arecibo Sugar Co., Inc., formada de acuerdo y para cumplir el convenio efectuado por los acreedores de la Central Bayaney con dicha Corporación y con sus accionistas aprobado por la Corte de Distrito de San Juan, 1er. Distrito, ofrece en el acto de esta subasta adquirir todos los bienes y hacerse cargo de todas las obligaciones de dicha central por el montante exacto de sus deudas, ofreciendo en pago acciones comunes y bonos hipotecarios en la forma y proporción estipuladas en dicho convenio.”
La Arecibo Sugar Company obtuvo la buena pro en vir-tud de la anterior oferta, sin haber ofrecido dinero alguno Contante o en efectivo para la compra de los bienes de la Central Bayaney y la corte inferior el 30 de marzo de 1922 ordenó al Síndico otorgara escritura de venta y traspaso de todas las propiedades de dicha Central Bayaney a la Are-*566cibo Sugar Company y ordenándole que rindiese cuenta de su administración.
En el curso del pleito los peticionarios con el consenti-miento de la corte inferior y también del abogado del Síndico, presentaron demanda de intervención para recobrar de la Central Bayaney, o de los fondos y propiedades en posesión del Síndico ciertas .cantidades de dinero que representan el valor de varias ventas de fertilizantes y materiales de ferro-carriles suministrados a la Central Bayaney.
Los' peticionarios siendo entonces parte interesada, en concepto de acreedores, en el pleito iniciado por el banco contra ,1a Central Bayaney, se opusieron al convenio de reor-ganización de la Central Bayaney y solicitaron la nulidad de la orden de venta de 3 de marzo de 1922 y que asimismo la corte inferior no aprobase la venta verificada mediante la subasta que tuvo lugar el 25 de marzo de 1922.
De los becbos alegados en la demanda iniciada por el banco, aparece claro que se ejercita una acción personal so-bre cumplimiento específico de un contrato y que el Síndico fué nombrado con el objeto único y exclusivo de conserva] los bienes de la Central demandada y pagar sus deudas. La orden disponiendo la venta de los bienes de la demandada no obedeció a la ejecución de una sentfencia en cobro de dinero y dicba orden de venta no estuvo justificada ni por el carácter o naturaleza del caso ni por las cuestiones en litigio (issues) sometidas en la demanda.
Además una subasta pública para llevar a efecto una orden judicial de. venta tenía que celebrarse en condiciones de adjudicarse los bienes ofrecidos en venta al mejor postor y ofrecerse por éste un précio cierto, en dinero, ya que por medio de la subasta lo que se verifica es simplemente un con-trato de compraventa, y el comprador ba de pagar por pre-cio de los bienes, dinero contante ó signo que lo represente, se'gún así define' dicbo contrato el artículo 1348 del Código Civil que dice: ’ í • b ’ "■ ' ■
*567Art. 1348. — Por el contrato de compra y venta uno de los con-tratantes se obliga a entregar una cosa determinada y el otro a pagar por ella nn precio cierto, en dinero o signo que lo represente.”
La cuestión en este punto sería determinar si la oferta del único licitador, la Arecibo Sugar Company, consistente en pagar por los bienes rematados acciones comunes y bonos hipotecarios cumple con los requisitos que exige el artículo 1348 del Código Civil citado en cuanto a la forma del pre-cio; o en otros términos, si las obligaciones ofrecidas como precio en la subasta, pueden considerarse sino como dinero efectivo como signo qne lo represente. Entendemos que no. La intención de la ley al referirse al signo que represente el dinero, ha sido mencionar los billetes de banco, mandatos de pagos (cheques) o documentos de giro que en todos los ca-sos se traducen en la obligación de entregar dinero:
“El término, pues, de ‘dinero’ debemos referirlo, en su signifi-cación más restringida, al dinero amonedado, o sea al contante y rodante, como vulgarmente se dice, al metálico, en una palabra.
“Viene después el pago en papel moneda, como son los billetes al portador y los efectos de comercio, y que estos representan cré-ditos, que deben en fecha fija convertirse en pago de numerario.” Scaevola. Tomo 23, pág. 296.
Por otra parte, de la demanda y de los procedimientos se-guidos en la corte inferior, que aparentemente terminaron con la orden de venta y la subasta de todas las propiedades-de la Central Bayaney, se desprende que dicha central se en-contraba en un estado de insolvencia.
“Cuando el activo de una corporación es insuficiente para el pago de sus deudas, y ésta ha dejado de hacer negocios o ha tomado, o va a tomar alguna medida que prácticamente incapacita para llevar ade-lante el fin de la corporación con razonable perspectiva de éxito, b sus inconvenientes son tales que la pronta suspensión o fracaso ha de seguir, entonces tal corporación debe ser declarada insolvente.” Fletcher, Encyclopedia of Corporations. Sección 5078, nota 71. •
En este extremo, la cuestión importante que se levanta *568es, si en. ese caso es de aplicación la doctrina del trust fund en virtud de la cual se considera el capital emitido en ac-ciones y el activo de una corporación como nn fondo en de-pósito (trust fund) para el beneficio de sns acreedores. Bajo esta doctrina, si es aplicable a Pnerto Rico es evidente, dado el concepto de acreedores de los peticionarios de la Central Bayaney y sn oposición al convenio de reorganización de dicta central, que la orden de venta de 3 de marzo de 1922, es nula y carece de todo efecto o valor legal.
“El capital social de una compañía incorporada es un. fondo se-parado para el pago de sus deudas. Es un sustituto de la respon-sabilidad personal qne subsiste en una sociedad particular. Guando se incurre en deudas surge un contrato con los acreedores de que no será retirado o aplicado de otro modo que no sea para sus exigen-cias hasta que tales exigencias sean satisfechas. Los acreedores tienen un gravamen en él en equidad. Si pasa a otras manos puede seguirlo en tanto pueda precisarse y someterlo al pago de sus re-clamaciones salvo en cnanto a los tenedores’ de buena fe que lo hayan recibido mediante causa y sin aviso. Es públicamente una garantía para aquellos que negocian con una corporación.” Sanger v. Upton, 91 U. S. 56.
“El que originó la doctrina del fondo de depósito fué el Juez Story, y la ocasión de sn incorporación en la jurisprudencia de este país o su iniciación fué la resolución en el caso de "Wood v. Dummer, resuelto en el año 1824. Este fué un pleito en equidad establecido por los acreedores de una corporación bancaria para hacer respon-sable a los accionistas de tal corporación, resultando que la mayor parte del capital de la corporación había sido distribuida a los ac-cionistas como dividendos, quedando por ello el banco insolvente y sin pagar a los acreedores. El Juez Story anunció la doctrina en la siguiente forma: ‘Me parece muy claro de acuerdo con los prin-cipios generales, así como con la intención legislativa, que el capital social de los bancos ha de considerarse como una prenda o fondo de depósito para el pago de las deudas contraídas por el banco. El pú-blico, así como la legislatura, siempre han supuesto que éste es un fondo adecuado para tal fin. Los accionistas individuales no son responsables por las deudas del banco en sus capacidades particu-lares. La carta de incorporación los releva de la responsabilidad personal y sustituye en su lugar el capital social. A este fondo se *569le da crédito umversalmente por el público como único medio de reintegro. Mientras existe la corporación es la única propiedad de la corporación y puede ser aplicado sólo de acuerdo con su carta de incorporación esto es, como fondo para el pago de sus deudas, por virtud de cuya garantía pueda descontar y circular billetes. # * * ” {Fletcher, Ene. of Cor., seo. 5028.)
Como expone el abogado de los peticionarios en sn ale-gato, el caso principal de Northern Pacific R. R. Co. v. Boyd, 228 U. S. 482, sería de entera aplicación al presente y de-cisivo en cuanto a la nulidad de la orden .de venta. En ese caso un acreedor no garantizado de una corporación ferro-viaria atacó como nula bajo la doctrina del trust fund una venta judicial de los bienes de la corporación llevada a efecto de acuerdo con un convenio de reorganización, en virtud del cual acciones y bonos de otra compañía serían emitidos a la corporación deudora en consideración del traspaso por ella de todo el activo a la primera.
La Corte Suprema de los Estados Unidos, en ese caso declaró:
“Las corporaciones insolventes o con dificultades financieras a menudo creen necesario nivelar sus deudas y arreglar la expedición de acciones mediante convenio para seguir el mismo negocio con la misma propiedad de acuerdo con una reorganización. Esto puede hacerse de conformidad con un contrato privado celebrado entre los tenedores de bonos y accionistas. Y aunque la propiedad corpo-rativa se traspasa por ello a una nueva compañía que tiene los mis-mos accionistas la transacción sería obligatoria entre las partes.' Pero, desde luego, que tal traspaso de los accionistas entre sí no puede anular la reclamación de un acreedor que no ba prestado su confor-midad. En cuanto a él dieba venta es nula en equidad prescin-diendo ‘del motivo con que se hizo.

*******

• “No existe diferencia alguna en principio si el contrato de reor-ganización en vez de efectuarse mediante venta particular, se con-suma mediante una escritura de un síndico por virtud de una orden en la cual se ha consentido.”
Bajo este punto de vista, la corte inferior quedaba su-*570jeta a la doctrina mencionada y conforme con las alegacio-nes expuestas en la petición y sostenidas por el return, dicha corte inferior no tuvo autoridad ni actuó con jurisdicción al dictar la orden de 3 de marzo de 1922, disponiendo la venta de los bienes de la demandada, la Central Bayaney.
Además, asumiendo que la orden de venta estaba dentro de las facultades de la corte, los demandados prescindieron de la regla que rige en las ventas judiciales que se hacen al mejor postor, la que exige que debe dársele todas las opor-tunidades al público en general para que tome parte en .tales ventas, y nada debe hacerse para suprimir la competencia e-impedir que se hagan las mejores ofertas en dinero.
Por las razones expuestas se declara nula la orden de venta de 3 de marzo de 1922, así como todos los demás proce-dimientos habidos en la corte inferior con posterioridad a dicha orden y en virtud de la misma.

Se declara nula y se revoca la orden de venta.

Jueces concurrentes: Sres. Presidente del Toro y Aso-' ciados Wolf, Al drey y Hutchison.